DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labonville et al. (2012/0051753).  Labonville et al. disclose, at least in figures 3-5 and 14 and paragraphs [0033]-[0039]; a controller comprising: a central member (e.g., 54) ; a grip member (26)coupled to the central member and moveable in a grip degree of freedom; a shaft (46) coupled to the grip member; and an actuator (28) coupled to the shaft and operative to output an actuator force on the shaft, wherein the actuator force causes a grip force to be applied via the shaft to the grip member in the grip degree of freedom; wherein the grip degree of freedom is a rotary degree of freedom, and wherein the shaft is coupled to the grip member via at least one rotary coupling (16) such that the grip member is rotatable relative to the shaft; wherein the shaft extends through at least a portion of the central member; wherein the grip member is a first grip member (26) and the grip degree of freedom is a first grip degree of freedom, and further comprising: a second grip member (26) coupled to the central member and to the shaft, wherein the second grip member is moveable in a second grip degree of freedom; and wherein the actuator force causes a first grip force to be applied via the shaft to the first grip member in the first grip degree of freedom and causes a second grip force to be applied via the shaft to the second grip member in the second grip degree of freedom (according to para. [0035] and [0038]).
Claims 1, 9, 11-12, 17-20, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerbi et al. (6,587,750).  Gerbi et al. disclose, at least in figures 5-7C and col. 9, lines 12-44 and col. 11 line 35 to col. 12, line 38; a controller comprising: a central member (e.g., 80); a grip member (50a) coupled to the central member and moveable in a grip degree of freedom; a shaft (84) coupled to the grip member; and an actuator (e.g., 102d) coupled to the shaft and operative to output an actuator force on the shaft, wherein the actuator force causes a grip force to be applied via the shaft to the grip member in the grip degree of freedom; wherein the grip member is a first grip member and the grip degree of freedom is a first grip degree of freedom, and further comprising: a second grip member (50b) coupled to the central member and to the shaft, wherein the second grip member is moveable in a second grip degree of freedom; wherein the first and second grip members are coupled to the shaft by one or more link members (105a), and wherein the one or more link members are configured to cause the first and second grip members to simultaneously move in the first and second grip degrees of freedom, respectively, in directions toward each other or away from each other; wherein the at least one force profile includes a plurality of different force output functions at different position ranges of the one or more grips (according to col. 10, lines 26-35) and wherein the one or more link members include: a first link member having a first rotary coupling  (84a) between a first end of the first link member and the shaft and having a second rotary coupling (50.1) between a second end of the first link member and the first grip member, and 65WO 2018/112227PCT/US2017/066465a second link member (105b) having a first rotary coupling (84b) between a first end of the second link member and the shaft and having a second rotary coupling (50.2) between a second end of the second link member and the second grip member.
Gerbi et al. also disclose a method comprising: sensing, with one or more sensors (Hall effect sensor, according to col. 12, lines 33-48), one or more positions of one or more grips (50a, 50b) of a controller in one or more respective degrees of freedom of the one or more grips, wherein the one or more positions are used to control movement of an end effector of a slave device in communication with the controller; and applying force to the one or more grips using one or more actuators (e.g., 157a, 157b; as shown in fig. 7c) coupled to the controller, wherein the force is applied in the respective degrees of freedom of the one or more grips, and wherein the force is applied according to at least one force profile associated with a type of the end effector (e.g., 46a, 46b, as shown in fig. 3)controlled by the one or more grips; wherein at least one of the one or more respective degrees of freedom of the one or more grips is a rotary degree of freedom, and wherein applying force to the one or more grips includes controlling the one or more actuators coupled to a shaft (155) that is coupled to the one or more grips, wherein the one or more actuators are controlled to output an actuator force that causes a linear force to be applied to the shaft along a longitudinal axis of the shaft; wherein the one or more grips are two grips provided in a pincher configuration, wherein the two grips move simultaneously toward each other or away from each other; wherein the at least one force profile includes a plurality of different force output functions at different position ranges of the one or more grips;  wherein the one or more grips are two grips, wherein the force profile includes a force output function (pseudo force feedback to the operator, according to col. 10 lines 26-35) that controls the force applied to at least one grip of the two grips to bias the at least one grip to a limited range of positions in the one or more respective degrees of freedom, and wherein the limited range of positions is smaller than a full range of positions of the at least one grip; wherein the one or more grips are two grips and the one or more respective degrees of freedom are two respective degrees of freedom, and wherein the force profile includes a force output function that controls the force applied to the two grips to bias the two grips to a closed position of the two grips; wherein the method further comprises activating a controlling mode (via processor 22, according to col. 9, lines 8-11) that enables controlling one or more actuators of the slave device to physically move at least a portion of the slave device in correspondence with physical manipulation of the one or more grips by a user in the one or more respective degrees of freedom; and wherein the method further comprises  moving the one or more grips to respective positions in the one or more respective degrees of freedom to match a position of one or more controlled components of an end effector of the slave device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbi et al. (6,587,750).  Gerbi et al. discloses the invention substantially as claimed, wherein, according to col. 12, lines 9-20, a plurality of types of end effectors are usable with the slave device.  However, Gerbi et al. do not explicitly disclose at least one force profile is selected from a plurality of force profiles, wherein at least one force profile includes a first linear output function and a second linear force output function that has a different slope than the first linear force output function.  Nevertheless, Gerbi et al. teach, at least in col. 14, lines 9-26, that “desired forces at the end effector” and “desired feedback forces” (including “softer” and “firm” linear or non-linear biases on the grip members, according to col. 10, lines 26-34) may be generated for a plurality of types of end effectors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose at least one force profile as desired.  Such a modification would allow the choosing of at least one force profile effective for the treatment of tissue according to the end effector chosen for use with the slave device.
Allowable Subject Matter
Claims 4-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771